United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1514
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Kenneth Archambeau,                      *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 8, 1998
                                Filed: September 14, 1998
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In 1993, Kenneth Archambeau pleaded guilty to aiding and abetting an assault
with a dangerous weapon while carrying a firearm, in violation of 18 U.S.C. §§ 924(c)
and 2, and was sentenced to 60 months imprisonment and three years supervised
release. The conditions of supervised release required, among other things, that
Archambeau (1) not commit any federal, state or local crime; (2) follow the instructions
of his probation officer; (3) notify his probation officer within 72 hours of being
arrested or questioned by a law enforcement officer; and (4) not consume alcoholic
beverages. In November 1997, Archambeau&s probation officer petitioned for
revocation of Archambeau&s supervised release on the ground that Archambeau
violated these conditions. The district court1 granted the petition and sentenced
Archambeau to 7 months in prison and two years supervised release. On appeal
Archambeau raises two related arguments: (1) the government failed to show by a
preponderance of the evidence that the tribal authorities who arrested Archambeau for
reckless driving and disorderly conduct actually had the authority to do so in light of
South Dakota v. Yankton Sioux Tribe, 118 S. Ct. 789 (1998); and (2) but for the illegal
arrests the government could not have obtained the evidence necessary to revoke
Archambeau&s supervised release.

      We reject any suggestion that the district court was precluded from using against
Archambeau the information flowing from his alleged illegal arrests in determining
whether to revoke supervised release. See United States v. Montez, 952 F.2d 854,
857-58 (5th Cir. 1992) (holding that exclusionary rule, absent showing of harassment,
does not apply at revocation-of-supervised-release hearings); cf. United States v.
Fredrickson, 581 F.2d 711, 713 (8th Cir. 1978) (per curiam) (exclusionary rule is
inapplicable to federal probation revocation hearings).

       Moreover, after considering the evidence as a whole, we are satisfied it was
sufficient to permit the district court to find by a preponderance of the evidence that
Archambeau violated the conditions of his supervised release. See 18 U.S.C.
§ 3583(e)(3) (court may revoke defendant&s supervised release if court finds by
preponderance of evidence that defendant violated supervised release condition);
United States v. Noland, 960 F.2d 1384, 1390-91 (8th Cir. 1992) (district court&s
factual findings are to be accepted as true unless clearly erroneous with due regard
being given to opportunity of court to judge credibility of witnesses.)



      1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, adopting the report and recommendation of the Honorable Mark F.
Marshall, United States Magistrate Judge for the District of South Dakota.

                                          -2-
      Archambeau raises several issues pro se, including a contention that he should
have been sentenced by the same judge who originally sentenced him. After careful
consideration, we reject this argument, cf. United States v. Makes Room For Them, 49
F.3d 410, 415 (8th Cir. 1995) (defendant need not be sentenced by same judge who
presided at trial of case), as well as the other pro se arguments. We also deny
Archambeau&s motion for appointment of new counsel.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-